DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 13-19, in the reply filed on January 26, 2022 is acknowledged. Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 7, 8, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al (US 2013/0338097).
Stephens discloses the administration of a polyanion to inhibit the cytotoxic activity of extracellular histones in human patients suffering from sepsis. See abstract and paragraphs [0076] and [0093-0099]. One of the polyanions disclosed for this use is chondroitin sulfate. See paragraph [0113]. The product to be administered may be prepared in the form of a pharmaceutical composition further comprising any routine excipient. See pp 20-21. This reference anticipates the claims.    

Claims 1-4, 7, 8, 13-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hook et al (US 2006/0229276) with Stephens et al (US 2013/0338097) to support inherency.
Hook discloses the administration of a glycosaminoglycan, such as chondroitin sulfate A or C for the treatment of human patients suffering from sepsis. See abstract; Example 3; and reference claims 1-3. The product to be administered may be prepared in the form of a pharmaceutical composition further comprising any routine excipient. See pp 20-21.
The reference is silent regarding histone toxicity. However, the reference expressly teaches the administration of chondroitin sulfate to a patient population having sepsis, so the treatment of histone toxicity would be accomplished inherently. Furthermore, as discussed above, Stephens teaches that polyanions, such as chondroitin sulfate, inhibit the cytotoxic activity of extracellular histones  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al (US 2013/0338097) in view of Belot et al (Carbohyd. Res., 2000). 
Stephens teaches as set forth above. In addition to the use of polysaccharides, such as chondroitin sulfate, the reference further teaches the use of anionic, including sulfated, oligosaccharides generally for the inhibition of cytotoxic activity of extracellular histones in 
It is known in the art to prepare chondroitin sulfate oligosaccharides. Belot discloses two chondroitin sulfate pentasaccharides. See Figure 1. 
It would have been obvious for one having ordinary skill in the art at the time the application was filed to modify the Stephens method by the administration of a chondroitin sulfate oligosaccharide, such as one of the pentasaccharides disclosed by Belot with a reasonable expectation of success. The artisan would be motivated to make this modification because Stephens had taught the use of chondroitin sulfate specifically and exemplified the use of a variety of oligosaccharides for this method. 

Claims 1-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al (US 2013/0338097) in view of Li et al (Angew. Chem. Int. Ed., 2017).
Stephens teaches as set forth above. In addition to the use of polysaccharides, such as chondroitin sulfate, the reference further teaches the use of anionic, including sulfated, oligosaccharides generally for the inhibition of cytotoxic activity of extracellular histones in human patients suffering from sepsis. See paragraphs [0115]-[0121] and examples. The reference is silent regarding the use of chondroitin sulfate oligosaccharides, per se. 
It is known in the art to prepare chondroitin sulfate oligosaccharides. Li discloses chondroitin sulfate oligosaccharides, including 9-mers. See Figure 1, compounds 14 and 15. 
It would have been obvious for one having ordinary skill in the art at the time the application was filed to modify the Stephens method by the administration of a chondroitin sulfate oligosaccharide, such as one of the nonasaccharides disclosed by Li with a reasonable 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623